Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tanyin B. Holley, Sr., appeals the district court’s order granting summary judgment to Defendant D. Shirley in Holley’s 42 U.S.C. § 1983 (2006) proceeding. We have reviewed the record and find no re*177versible error. Accordingly, we affirm for the reasons stated by the district court. Holley v. Shirley, No. l:ll-cv-00508-GBL-JFA (E.D. Va. filed Nov. 19 & entered Nov. 20, 2012). We deny Holley’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.